DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 1, 8, and 14 are amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Independent claims 1, 8, and 14 recite a system, medium, and method in which a set of threads are received for execution, the threads are mapped into buckets, the threads are mapped into thread groups, the buckets are scheduled using a first algorithm, the thread groups are scheduled in the buckets using a second algorithm, and a group of threads within the thread groups are scheduled using a third algorithm.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components.  For example, but for the “one or more processors”, “computer-readable memory”, and “execution threads”, (Claim 1), the “receive”, “map”, “map”, “schedule”, “schedule”, and “schedule” steps in the context of each of these claims could be done by a user manually and/or mentally processing information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (“processors”, “memory”), then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims recite a “data processing system”, “computer-readable medium”, and “computer-implemented method” for carrying out the limitations addressed above.  All such limitations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the action using a generic computer component.  Accordingly, the additional elements of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, for at least these reasons, each of the claims is directed to an abstract idea.

Each of the claims do not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, “computer-readable memory”, and “execution threads” do not amount to more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, independent claims 1, 8, and 14 are not patent eligible.

A careful study of the dependent claims shows no further element that is sufficient to amount to significantly more than the judicial exception, including a generic computing element of a “priority queue” in claims 2, 9, and 15, and steps to “determine”, “position”, “select”, “delay”, and “assign” in various dependent claims.  In all, none of the dependent claims cure the deficiency of the claim on which they depend.

Response to Arguments
Applicant's arguments filed on 02/01/2022 have been fully considered but they are not persuasive.

With respect to prior art rejections, applicant argues the following in the remarks:
a.	The amended independent claims provide a practical application that overcomes the rejection under 35 U.S.C. 101.

The examiner respectfully disagrees with the applicant:
The examiner would point out that under their broadest reasonable interpretation, the claim limitations cover performance in the human mind and fall within the “Mental Processes” grouping of abstract ideas. The Mental Processes are concepts performed in the human mind including an observation, evaluation, judgment, and opinion.
In this case, all that is claimed is the creation of a schedule using an algorithm, which could be done with nothing more than a mental process and would not have any element requiring execution on a computer.
Accordingly, the claims recite an abstract idea, and the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196